UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

STEPHEN COLE-HATCHARD,
Plaintiff,

Vv.

GEORGE HOEHMANN, as Supervisor for the

Town of Clarkstown, New York, and in his

individual capacity; FRANK BORELLI, as

Councilman and Deputy Supervisor for the

Town of Clarkstown, New York, and in his

individual capacity; JOHN J. NOTO, as

Councilman for the Town of Clarkstown, New

York, and in his individual capacity;

ADRIENNE D. CAREY, as Councilwoman for

the Town of Clarkstown, New York, and in her

individual capacity; TOWN OF

CLARKSTOWN, NEW YORK; and TOWN
BOARD OF THE TOWN OF CLARKSTOWN,

NEW YORK,

Defendants. :

x

 

ORDER

16 CV 5900 (VB)

  
 
 
 
  
 

BOICUMENT
ELECTROMCALLY FiLEB H
ROC Hh. :
WDATE FEE

eo
|| USE SDNY

On June 2, 2021, the Court conducted a final pretrial conference, at which counsel for all

parties appeared in person. For the reasons stated on the record at the conference, the parties’

motions in limine are GRANTED IN PART and DENIED IN PART.

The Clerk is instructed to terminate the motions. (Docs. ##200, 204).

Dated: June 3, 2021
White Plains, NY

SO ORDERED:

Vuk

 

Vincent L. Briccetti

United States District Judge

 
